 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 1 of 8 PageID #: 78

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

NS:PAS                                             271 Cadman Plaza East
F. # 20r8R02301                                    Brooklyn, New York I   l20l



                                                   September 13,2019

By Hand and ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastem District of New York
225 CadmanPlazaEast
Brooklyn, New York 11201

              Re:      United States v. Michael Brogan
                       Criminal Docket No. 19-207 (NGG)

Dear Judge Garaufis:

              The government respectfully submits this letter in advance of the sentencing of
defendant Michael Brogan ("Defendant Brogan"), which is scheduled for September 27,2019
at2:30 p.m. For the reasons stated below, the govemment respectfully requests that the Court
impose a sentence within the applicable United States Sentencing Guidelines ("Guidelines")
range as such a sentence is sufficient, but not greater than necessary, to achieve the goals of
sentencing.

       I.     Facts

              On December 4,2018 at approximately 7:31 p.m., Defendant Brogan called the
office of a sitting United States Senator ("the Senator") and recorded a voice-message
threatening to assault and murder the Senator because of the Senator's criticism of the
President and the Senator's position on reproductive rights. See Presentence Investigation
Report ("PSR") fl 3. During the voice-message, Defendant Brogan stated the following:

              You listen very carefully. Stupid ass excuse. You call
              yourself a Senator, you're a piece of shit. You are an
              absolute piece of shit. Senator. Senator, and I put that in
              quotation marks [the Senator], you're a fucking phony.
              You watch your ass cause I [unintelligible], I'm going to
              put a bullet in ya. When I'm in D.C. and you're there, I
              got your fucking mark you stupid bitch. You and your
              constant lambasting of President Trump. Oh, reproductive
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 2 of 8 PageID #: 79




               rights, reproductive rights. You know what? I'm cursing
               and I'm in sin because of people like you, ok? Cause I
               value the God given right to life. You are alive. You
               should thank our lord and savior Jesus Christ that you are
               alive. But instead, reproductive rights, reproductive
               rights. If I saw you, I'd snuff your stupid fucking ass. I'd
               put a fucking bullet in you. You watch your ass. If I see
               you on the streets, I'm gonna fucking light you up with
               fucking bullets. See Government Exhibit One - Redacted
               Michael Brogan Threat Recording.

               On December 12,2018, Special Agents from the United States Capitol Police
("USCP") executed a search warrant at Defendant Brogan's Brooklyn, New York home. PSR
fl 4. Further forensic review of a wireless telephone found in Defendant Brogan's home
uncovered that it was the phone used to call the Senator. Defendant Brogan was read his
Miranda rights, which he waived, agreeing to speak without an attorney present. Id. He
admitted to calling the Senator, but stated that he could not remember what he said in the voice-
message. Id. He fuither stated that before leaving the voice-message he had watched a video
on the internet of the Senator, which made mention of the Senator's criticism of the President
of the United States as well as the Senator's views on reproductive rights. Id. Defendant
Brogan stated that viewing the Senator's statements regarding these political views made him
"very angry." Id.

               In addition to reviewing Defendant Brogan's phone records, USCP special
agents reviewed Defendant Brogan's social media information, which indicated that he had
previously traveled to Washington, D.C. on at least two occasions. PSR'1T 5. Specifically,
Defendant Brogan had traveled to Washington, D.C. in January 20ll and January 2018 for the
annual "March for Life." Id. Additional USCP investigation determined that the annual March
for Life was scheduled to take place in January 2019 in Washington, D.C. Id.

               After Defendant Brogan was arrested, charged by a criminal complaint           and
released, he agreed to an interview with a reporter for The New York Daily News. In reflecting
on his voicemail, Defendant Brogan claimed, "[n]ot to trivialize it, I wish in retrospect I didn't
do it, but I don't think it's that big."'

             On May 24,2019, Defendant Brogan pleaded guilty to a one count information
charging him with Threatening to Assault and Murder a United States Official, in violation of
18 u.s.c. $ 11s(a)(1)(B). PSRfl 1.




,n."",.,,,*,":r,,"#[l,3iT:"r.,f,",u1#..,[1],X]T;,
2018, 6:40 PM), https://www.nydailynews.com/new-york/nyc-crime/ny-metro-brooklyn-
man-arrested-threatening-us- sen ator -20   7   8 I 21 2 -   story.html.



                                                       2
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 3 of 8 PageID #: 80




       [.       Sentencing Guidelines Calculation

               As set forth in the PSR Defendant Brogan's offense level under the Guidelines
is calculated as follows.

       Base Offense Level ($ 246.1(aX1))                                                        t2

       Plus: Victim Related Adjustment (S$ 34.1 .2(a),3A1.2(b))                                 +6

       Less: Acceptance of responsibility ($ 3E1.1(a))                                           1


       Less: Acceptance of responsibility ($ 3E1.1(b))                                          -1

       Total:                                                                                   15

               Based on a total offense level of 15 and on a Criminal History Category of I, the
combined estimated Offense Level and Criminal History Category carry an advisory
Guidelines range of 18 to 24 months in custody. PSR flfl 11-20, 56. While the PSR differs
from the plea agreement's estimated range of 6 to 12 months, the govemment agrees with the
Probation Department's application of the additional victim related adjustment in its
calculation of the applicable Guidelines. Notwithstanding the plea agreement's language that
the Guidelines estimate is not binding on the government, the Probation Department or the
Court, the govemment respectfully submits that a sentence with the range of 6 to 12 months'
imprisonment is nonetheless appropriate in this case for the reasons set forth below. See Plea
Agreement fl 3.

       m.       Discussion

                A.    Section 18 U.S.C. 3553(a) Factors.

              Despite now being advisory, the Guidelines still provide useful guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby,
397 F.3d 103 (2d Cir. 2005). Although Booker held that the Guidelines are no longer
mandatory, it also held that district courts must "consult" the Guidelines and'otake them into
                             .
account" when sentencing 543 U.S. at 264. As the Supreme Court has explained, "a district
court should begin all sentencing proceedings by correctly calculating the applicable
Guidelines range," and the result of this calculation "should be the starting point and the initial
benchmark." Gall v. United States, 552 U.S. 38,49 (2001).

               Once the Guidelines range is established, a court imposing a sentence should
consider the seven factors outlined in Title 18, United States Code, Section 3553(a): "the
nature and circumstances of the offense andthe history and characteristics of the defendant,"
18 U.S.C. $ 3553(a)(1); the four legitimate purposes of sentencing, see id. $ 3553(a)(2);"the
kinds of sentences available," id. $ 3553(aX3);the Guidelines range itself, see id. $ 3553(aXa);
any relevant policy statement by the Sentencing Commission, see id. S 3553(a)(5); "the need




                                                 3
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 4 of 8 PageID #: 81




to avoid unwarranted sentence disparities among defendants," id. $ 3553(a)(6); and "the need
to provide restitution to any victims," id. $ 3553(a)(7). See Gall, 552 U.S. at 50 & n.6.

               The statute also directs courts to "impose a sentence sufficient, but not greater
than  necessary, to comply with the purposes" of sentencing mentioned in the second factor
above. Sentences are imposed: (A) to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense; (B) to afford adequate deterrence
to criminal conduct; (C) to protect the public from fuither crimes of the defendant; and (D) to
provide the defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner. 18 U.S.C. $ 3553(a)(2). In the present
case, the government recommends a sentence that tracks the Guidelines because of the
seriousness of the offense and the characteristics of the defendant, see id. $ 3553(a)(1), as well
as to provide sufficient specific and general deterrence to prevent future threats to government
officials.   see   id. $ 3553(a)(2XB).

                   B.     Defendant Brogan's Offense and the History and Characteristics
                          Support a Guidelines Sentence.

               The factors set forth in 18 U.S.C. $ 3553(a)(1)-both in terms of the specifics of
the offense and Defendant Brogan's history and characteristics-weigh heavily in favor of a
Guidelines sentence. The crime that Defendant Brogan committed is serious. His actions were
not mere words, but instead a violent threat to shoot and murder another person based upon
their beliefs. Defendant Brogan explicitly threatened to shoot and murder a sitting United
States Senator because he disagreed with the Senator's criticism of President Trump and the
Senator's pro-choice position on abortion. Rather than express his disagreement through non-
violent speech or civic action, Defendant Brogan made a threat of violence designed to both
intimidate and frighten the Senator. In short, Defendant Brogan believed that he was justified
utilizing fear to infringe upon a public official's and, more generally, another American's
bedrock right of freedom of expression.

                   The voice message also makes explicit reference to Defendant Brogan's
potential travel to Washington, D.C., afactthat is made more alarming by a past social media
post discussing a previous trip to the nation's capital and, as discussed above, a potential future
trip to Washington, D.C. the next month. The use of threats of violence in order to prevail in
political disputes in this country carurot be tolerated, and should be appropriately punished.
Not only are Defendant Brogan's words alarming in their own right, but his criminal history,
including multiple prior incidents where he appeared to have lost his temper, reveal that this
is not an isolated loss of self-control. Specifically, in addition to the instant offense, Defendant
Brogan has been arrested five times and has two prior convictions.

                For example, on January 23, 1998, Defendant Brogan stated, "I'm not taking
any fucking summons, I'm gonna kick your fucking asses" when an NYPD officer attempted
to issue a ticket for failure to obey a red light. See PSR 1,22 and PSR Addendum. Defendant
Brogan then hit the officer with his car door. Id. The officer's partner attempted to help and
Defendant Brogan next kicked the second officer in the knee several times causing an injury.


                                                 4
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 5 of 8 PageID #: 82




Id. Defendant Brogan was arrested for Felony Assault, Offenses Against Public
Administration, Disorderly Conduct and Harassment. Defendant Brogan pleaded guilty to
Resisting Arrest, a Class A Misdemeanor, and was sentenced to three years' probation and
with 70 hours of community service. Id.

                On November 18, 2004, Defendant Brogan was involved in an altercation in
Brooklyn, New York following a traffic accident. PSR fl 23. In that case, after a Brooklyn
woman struck his vehicle, Defendant Brogan, along with another man, went to her home and
sought payment for the damage to his car. Id. While at the woman's home, Defendant Brogan
got into an argument with the woman's husband-the victim-who then repeatedly asked
Defendant Brogan to leave. Id. Defendant Brogan refused and threatened to throw the victim
off the victim's porch. Id. Defendant Brogan then punched the victim in his eye, causing the
victim to fall to the ground and bruising and swelling to the victim's head. Id. Defendant
Brogan pleaded guilty to Attempted Assault in the 3'd Degree: with Intent to cause Physical
Injury, a Class B Misdemeanor, in violation of Penal Law $$ 110.00, 120.00(1), and was
sentenced to a conditional discharge with four days of community service. Id.

              In addition to the two convictions discussed supra, Defendant Brogan has also
amassed a number of arrests for conduct that did not result in criminal convictions, but further
underscores an alarming trend of violent, impulsive behavior. One such instance occurred on
April 15, 1997, in response to a temporary NYPD ticket agent (age 60) who was issuing a
parking summons for Defendant Brogan's car. See PSR Addendum. As a result of the
summons he began to yell at the female ticket agent. Id. He subsequently struck the ticket
agent in the head causing her hat to fly off. Id. Defendant Brogan then entered his car and
fled the scene, and was later arrested at his place of work.

               In a separate incident on April 18,2003, Defendant Brogan jumped a subway
turnstile without paying the fare and when NYPD police officers asked for his identification
he refused, threw his arms up and then struggled with the officers as they attempted to place
him under arrest. See PSR Addendum. It is relevant to note that while Defendant Brogan's
date of birth was provided to the police officers, the name listed on the arrest report was for
Defendant Brogan's adult brother who does not travel outside of their home without assistance.
Therefore, it is unlikely that Defendant Brogan's brother was involved, but instead that this is
another instance involving Defendant Brogan's losing his temper.

              It is clear that Defendant Brogan has struggled over the past twenty    years to
control his anger. More importantly, he has not been deterred by past arrests or even his prior
convictions with past opportunities at altematives to incarceration. For example, on two
separate occasions Defendant Brogan was given opportunities at either a conditional discharge
or probation, but he still continues to threaten others. PSR flfl 22-23. Moreover, Defendant
Brogan'sstatementthat"....Idon'tthinkit'sthatbig...."isalarmingashedoesnotgrasp
the harm he caused in the instant offense.2 This statement coupled with the fact that while the

               2       John Annese 8. Ellen Moynihan, Brooklyn man arrested after
threatening to 'put a bullet in' U.S. senator for criticizing Trump, N.Y. Detlv NEws, (Dec. 12,
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 6 of 8 PageID #: 83




instant federal case was pending on at least two occasions, Defendant Brogan was verbally
abusive towards his supervising Pretrial Services officer is disturbing. Id.''[f 2. For example,
on January 24,2019, the supervising officer contacted Defendant Brogan to speak about his
schedule, and he expressed his frustration and anger over his inability to leave his residence at
will. Id. Defendant Brogan informed the supervising officer that he needed to run his errands
and being confined to the residence is "ridicu1ous." Id. The supervising officer explained,
again,his release conditions require him to be at home unless he is given an approved schedule.
He was told an errand schedule can be given and he will need to provide Pretrial Services with
a specific day he would like to have. Id. Defendant Brogan proceeded to get more upset
yelling "fuck your rules" and "fuck you." Id. The supervising officer wamed Defendant
Brogan about his tone and strongly suggested that he refrain from using belligerent terms as it
can be taken as a threat. Id. Defendant Brogan continued to be upset, and the supervising
officer disconnected the call. Id. Finally, during a separate required pretrial release counseling
session, Defendant Brogan stated that it was, "nonsense having to be at home at at arbitrary
time," and he did not seem to understand how his failure to comply with the rules of
supervision can affect him. Id. fl 39. The counselor reported that as of April 23, 2019
Defendant Brogan had very little insight into instant offense. Id. The fact that Defendant
Brogan evidenced very little insight into the instant offense underscores a need for specific
deterrence in this case.

       C.      Providing Sfficient General Deterrence.

               As United    States District Court Judge John Woodcock remarked when
sentencing a defendant for threatening the life of United States Senator Susan Collins and her
staffer in2009, "debate must remain vigorous, but people must stop assuming that those who
disagree with them are less patriotic or love this country less than they do."3 As outlined supra,
the actions of Defendant Brogan fall far outside of the confines of vigorous debate, but instead
reflect an alarming trend of threats to govemment officials. Such a trend supports the need for
a Guidelines sentence based on general deterrence. See 18 U.S.C. $ 3553(a)(2)(B).

                  The need for general deterrence to prevent further threats against other public
officials is illustrated by three 2019 examples of threats against public officials. In one instance
law enforcement officials in the Western District of New York arrested and charged a man for




2018, 6:40 PM), https://www.nydailynews.com/new-york/nyc-crime/ny-metro-brooklyn-
man- arrested-threatening-us-sen ator-2} |   8 12 12   -story.html.

               3     Judy Harrison, Illinois Man Sentenced for Threatenins Sen. Collins.
Staffer, BaNcon          Detlv     NEws, (Aug. 26, 2012, 5:03 PM),
https://bangordailynews.com/20l0l0Sl26lpoliticslillinois-man-sentenced-for-threatening-sen-
collins-staffer/



                                                   6
 Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 7 of 8 PageID #: 84




threatening to assault and murder United States Congresswoman Ilhan Omar.a A few weeks
after that threat, a Florida man was arrested for making similar threats against United States
Congressman Eric Swalwell and United States Senator Cory Booker, among others.5 As
recently as June 4,2019, United States Circuit Judge Joseph F. Bianco sentenced a man to an
18 month sentence for threatening to kill two senators.6 As these examples demonstrate there
is a real need for general deterrence in response to threats against public officials.




              a      Press Release, Stuben County Man Arrested, Charged With Threatening
to Kill a U.S. Congresswoman (April 5,                  2019), https://wwwjustice.gov/usao-
wdny/prlsteuben-county-man-arrested-charged-threatening-kill-us-congresswoman.

              s       Press Release,Tamarac Resident Arrested For Making      Multiple Threats
to Members of     Congress,   (April   79, 2019), https://wwwjustice.gov/usao-sdfl/pr/tamarac-
resident- arrested-making-multiple-threats-members- congress.

              6       Press Release, Long Island Man Sentenced     to   18 Months Imprisonment
for  Threatening to Assault and Murder Two United States Senators, (June 3, 2019),
https://wwwjustice.gov/usao-edny/pr/long-island-man-sentenced- 18-months-imprisonment-
threatening-as sault-and-murder-two- senators.




                                                 7
  Case 1:19-cr-00207-NGG Document 21 Filed 09/13/19 Page 8 of 8 PageID #: 85




       IV.    Conclusion

               Given all of the foregoing, the Government respectfully requests that the Court
impose a sentence within the applicable Guidelines range-a sentence that is sufficient but not
greater than necessary to serve the legitimate purposes of sentencing, including and especially:
to reflect the seriousness of the offense; promote respect for the law; and, perhaps most
importantly here, afford adequate deterrence, both specific and general, in response to
Defendant Brogan' s actions.




                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attomey

                                            Bv: f           o'
                                                   Phil Selden
                                                   Assistant United States AttomeY
                                                    (718) 2s4-62s7




cc:    Clerk of the Court (l\GG) (via hand delivered courtesy copy and ECF),
       Michael Schneider, Esq. (via hand delivered and ECF),
       Patricia Sullivan, Senior United States Probation Officer (via electronic mail and
       ECF).
